DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogg (6,331,150) in view of Sullivan et al (2017/0050086) and Coats (2014/0357425).  Claim 1, Ogg discloses a golf ball comprising a core and a cover. The golf ball is uncoated and the cover is made from a polyurethane (col. 3, lines 43-45). Sullivan teaches an ultraviolet and non-yellowing polyurethane [0012].  Ogg does not disclose a stamp on the surface of the golf ball. Coats teaches indicium printed on the uncoated portion of a golf ball (fig 1). The golf ball surface is obviously exposed in areas where the stamp is not placed and covered in the area the stamp is placed.  One of ordinary skill in the art would modify the polyurethane for the desired aesthetics (no yellowing).  One of ordinary skill in the art would have added a stamp or indicium as a ball identifier. Claims 2-3, Ogg discloses the cover is made from polyurethane.  Claim 5, Ogg discloses three layers (col. 4, lines 65-67).  Claim 19, Ogg discloses a golf ball comprising a core and a cover. The golf ball is uncoated and the cover is made from polyurethane (col. 3, lines 43-.  
Claims 4, 6-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogg (6,331,150) in view of Sullivan et al (2017/0050086) and Coats (2014/0357425), and further in view of Kennedy (2012/0202620).  Claim 4, Ogg discloses polyurethane for the cover material. Kennedy teaches the uses of polyurethane or polyurea as a cover material (page 5, claims 8-9).  One of ordinary skill in the art would have substituted the polyurea for the polyurethane as an obvious design choice. Kennedy teaches the two as interchangeable.  Claim 6, Ogg discloses the golf ball may have additional layers.  Kennedy teaches a golf ball comprising a thermoset rubber core and an ionomer inner mantle (intermediate layer) [0036, 0040].  Claim 7, Kennedy teaches the inner mantle and an outer mantle [0036, 0037].  Claim 8, Kennedy teaches the inner mantle comprising a highly neutralized copolymer HPF and an outer mantle comprises an ionomer [0036-0037].  Claim 9, Ogg in view of Coats discloses indicium. Kennedy teaches a core, an inner mantle, an outer mantle and cover. Claim 10, Kennedy teaches a thermoset core [0040].  Claim 20, Ogg discloses polyurethane for the cover material. Kennedy teaches the uses of polyurethane or polyurea as a cover material (page 5, claims 8-9). One of ordinary skill in the art would have substituted the polyurea for the polyurethane as an obvious design choice. Kennedy teaches the two as interchangeable.  One of ordinary skill in the art would have modified the number of layers and materials for the desired durability.
s 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koffler (2015/0101946) in view of Ogg (6,331,150) and Sullivan et al (2017/0050086).  Claim 11, Koffler discloses a package for golf balls comprising a plurality of golf balls.  Koffler does not disclose applicants’ golf ball.  Ogg teaches a golf ball comprising a core and a cover. The golf ball is uncoated and the cover is made from polyurethane (col. 3, lines 43-45). Sullivan teaches an ultraviolet and non-yellowing polyurethane [0012].  Claim 12, Ogg discloses the cover is made from polyurethane.  Sullivan teaches an ultraviolet and non-yellowing polyurethane [0012].  Claim 13, Ogg discloses three layers (col. 4, lines 65-67). One ordinary skill in the art would have included any type of golf balls in the packaging as an obvious design choice.  One of ordinary skill in the art would modify the polyurethane for the desired aesthetics (no yellowing).  
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koffler (2015/0101946) in view of Ogg (6,331,150) and Sullivan et al (2017/0050086), and further in view of Kennedy (2012/0202620). Claim 14, Ogg teaches the golf ball may have additional layers.  Kennedy teaches a golf ball comprising a thermoset rubber core and an ionomer inner mantle (intermediate layer) [0036, 0040].  Claim 15, Kennedy teaches the inner mantle and an outer mantle [0036, 0037].  Claim 16, Kennedy teaches the inner mantle comprising a highly neutralized copolymer HPF and an outer mantle comprises an ionomer [0036-0037].  Claim 17, Koffler discloses indicium on the golf ball surface. Kennedy teaches a core, an inner mantle, an outer mantle and cover. Claim 18, Kennedy teaches a thermoset core [0040].  One of ordinary skill in the art would have modified the number of layers and materials for the desired durability.



Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. Regarding the primary reference disclosing a golf ball without a coating, Ogg clearly discloses two separates embodiments in column 3, the paragraph states, “Another aspect of the present invention is a golf ball having a thermoset polyurethane cover with a surface thereon. The surface of the thermoset polyurethane cover is coated with a base coat… Another aspect of the present invention is an unfinished golf ball having an uncoated thermoset polyurethane cover with the cover having an uncoated surface.” The uncoated surface does not have a coating and satisfies applicant’s limitation for an uncoated golf ball. The terminology “unfinished” disclosed by Ogg is the same as applicant’s “finished’ golf ball, both are uncoated. Applicant argues the term “unfinished” is an intermediate step of Ogg and the golf ball actually includes a coating. This argument is not persuasive nor is it supported by Ogg’s disclosure. Ogg makes clear the term “unfinished” is defined as “uncoated”. As shown above, Ogg discloses one aspect of the invention with a coating and another aspect of the invention without a coating. Applicant’s argument stating Ogg does not disclose examples of golf balls without a coating is not persuasive because the patent is not limited to the examples MPEP 2123 I.  
In regards to Sullivan, the secondary reference is cited to teach the polyurethane is non-yellowing or dis-colorable. Applicant’s arguments are not understood. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



October 25, 2021